DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 12, 2021. Addition of new claims 32 and 33 have been entered. Claims 1, 3-8, 10-19, 22, 32 and 33 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-8, 10-19, 22, 32 and 33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer system operable to process payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial and legal interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
	Step 2A – Prong One: The limitations of “process payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund, the demographic returns being a change due to the survival of participants in the investment fund, and the demographic returns being automatically allocated through the demographic return fund to the participants in proportion to the amount of each participant's investment within the investment fund, the computer system comprising: 
	an asset manager application system comprising one or more computers and connected electronic storage that stores computer-executable instructions and data that is used by the computer-executable instructions, wherein the asset manager application system comprises a data warehouse containing static and dynamic data for administering an asset manager's operations, data integration and data access module that control input and output into the data warehouse, front, middle, and back office applications that allow users to manage day-to-day operations, synchronous and asynchronous business logic that provides these applications access to information stored in the data warehouse and manages such communications using business rules and work flows, and 
	an automated fund-termination component that is configured to determine, as an ongoing process, whether a certain minimum amount of investment remains in the investment fund, a certain minimum number of participants remain in the investment fund, or a certain minimum level of diversity in participant classification is maintained, and close the investment fund when the data reflect that the investment fund is below the minimum amount of investment; 
wherein the asset manager application system is configured to: 
	register the participants in the investment fund; 

	create individual accounts for participants in the investment fund, wherein accounts are available to be created in the same investment fund for participants that are in multiple classifications; 
	-2-a fund module overlay system implemented behind a firewall of the asset manager application system and configured to be an overlay added to the asset manager application system that manages many sub-funds for the asset manager application system and which communicates with the data integration and data access module of the asset manager application system, the front, middle, and back office applications of the asset manager application system, and synchronous and asynchronous business logic of the asset manager application, wherein the fund module overlay system comprises: 
	one or more computers and connected electronic storage that stores computer-executable instructions and data that is used by the computer-executable instructions, wherein the one or more computers, the computer-executable instructions, and data, together, configure the computer system to provide an interactive application that processes a structure for the operation of the investment fund, wherein the structure governs the operation of the demographic return fund providing the demographic returns due to the survival of participants in the investment fund; whereby the computer is configured to: 
	provide an account creation interface through which participants self-select a start date and payment schedule for a liquidation phase of their account, wherein the self-select start date can be configured to begin immediately or at some time in the future, 
	receive and store principal data identifying one or more investment contribution deposits made by each participant into the investment fund; 
	determine investment fund ownership from the investment contribution deposited by each participant in the investment fund; determine when an individual participant in the investment fund dies and in response, automatically deduct a portion of funds in the corresponding dead participant's investment fund and deposit the deducted portion into the demographic return fund; 
	-3-create new ownership units in the demographic return fund when a portion of a dead participant's investment is deposited into the demographic return fund, and then allocating the created ownership units to each surviving participant in the investment fund; 
	determine the allocation of demographic return fund ownership units for each participant whenever such units are created, or otherwise made available, based on a pre-determined allocation method, for instance in proportion to the value of their investment in the investment fund; 
	implement a client life status interface through which a participant's death is reported to the system and the system automatically closes individual accounts in the investment fund upon notification of each participant's death;  
	implement an automated trigger over a repeated time interval that achieves concurrency between actual demographic experience and the demographic returns in the investment fund, wherein the trigger automatically tracks and records participant actions including participant deaths, and in response to the trigger, the computer -4-system automatically applies an operation to the demographic return fund using information from the tracked activity at the end of the time interval comprising automatically changing the demographic return fund ownership units to remove the dead participant's ownership of demographic return fund units from the demographic return fund while retaining the value of the removed dead participant's demographic return fund ownership units in the demographic return fund and reallocating the returned units to remaining participants and wherein the participants actions further include (i) withdrawals from the investment fund due to death, (ii) voluntary withdrawals from the investment fund, and (iii) voluntary deposits into the investment fund, and
 	a participant applications portal configured to be outside of the firewall that is configured to produce an interactive interface for participants to interact with the asset manager application system and the overlay system, wherein the participant application portal provides an interface through which an individual participant and/or their designated representative can initiate participation in a fund and monitor the investment profile and performance” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial and legal interactions including fulfilling agreements in the form of contracts. That is, other than, the italicized additional elements, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The italicized additional elements are all broadly interpreted to correspond to generic computer components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the italicized additional elements (in the claim) to perform all the underlying steps. A plain reading of Figures 4-7 and 13, and descriptions in associated pages including pages 67-69 reveals that a computer system comprising: an asset manager application system comprising one or more computers and connected electronic storage; data integration and data access module,  front, middle, and back office applications; an automated fund-termination component; -2-a fund module overlay system implemented behind a firewall of the asset manager application system, the fund module overlay system comprising one or more computers and connected electronic storage; the interactive application; an account creation interface; a client life status interface; a participant applications portal all suitably programmed is used execute the claimed steps. The computers in the asset manager application system and the fund module overlay system are generic computers suitably programmed to perform the claimed steps. The firewall is a generic computer component for ensuring security and integrity in the system. The elements such as data integration and data access module; front, middle, and back office applications; automated fund-termination component; an interactive application; an account creation interface; a client life status interface; and a participant applications portal with an interactive interface are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps of amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 3-8, 10-19, 22, 32 and 33, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 3-8, the limitations “wherein the automated fund termination component is configured to perform the ongoing process after a preconfigured inception period is completed; wherein the automated fund termination component after an initial inception period monitors characteristics of the investment and if certain characteristic or characteristics are met, terminates the investment fund and issues corresponding payments; wherein the account creation interface provides each participant with the option to select from different investment vehicles for application of their investment contribution; wherein the system is configured to permit participants to make additional investment contributions after their account has been created; wherein the system is configured to close a particular participant's account when that participant's scheduled payments have ended; and wherein the computer system is configured to include an administrative interface that provides interactive options that allow fund providers to configure working characteristics of the investment fund”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The additional element of an administrative interface recited in claim 8, is broadly interpreted to correspond to a generic interface suitably programmed to perform the claimed functions. This additional element is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
	In claims 10-19, and 22, the limitations “wherein the computer system is configured to include a sales system that provides models of the operation of the investment fund incorporating a demographic return fund; wherein the computer system is configured to provide investment funds to the participants in multiple classifications, the classifications include age classifications that classify the participants into different age groups; wherein the computer system is configured to provide investment funds to the participants in multiple classifications, the classifications include gender classifications that classify the participants into male and female participants; wherein the computer system is configured to provide investment funds to the participants in multiple classifications, the classifications include health classifications that classify the participants based on their health conditions; wherein the computer system implements the investment fund as an open ended fund; wherein the computer system subjects withdrawals or investment contributions to administrative expenses or fees for managing the investment fund; wherein the demographic return fund is designed so that the current value of demographic return fund is zero until a first automatic deposit is performed when a participant dies or an early withdrawal is requested; wherein the system further comprises an interface for interactivity with financial advisors or other intermediaries; wherein the system further comprises that the self- select start date and payment schedule may be modified by the participants; wherein the system further comprises that the ownership units in the demographic return fund are derived from the ownership stake in the investment fund using a specified formula; the system further configured to receive a request to open account over network connections from a participant and store participant information specifying the classification of each participant, use that information in opening the account and setting up the investment fund, and also uses the data in checking threshold information about classification to determine whether to close the investment fund” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The additional element of an interface for interactivity with financial advisors or other intermediaries recited in claim 17, is broadly interpreted to correspond to a generic interface suitably programmed to perform the claimed functions. Similarly, the additional element of network connections recited in claim 22, are broadly interpreted to correspond to generic network connections. These additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 32 and 33 the steps “the computer system is further configured to allow a user to generate simulations to test an implementation of the demographic return fund and to create the demographic return fund using selected settings; wherein the computer system is configured to include, as part of generating simulations and creating new designs, options with respect to participant population attributes, historical fund information including historical performance, drivers of future performance, production variables specifying variables, revenue and expense variables that tracks revenues and expenses as a result of offering the demographic return fund, statistical properties specifying the probability distributions for parameters and variables that are subject to dynamic simulations including data that specifies level of persistency, economic scenario drivers that specifies the economic conditions in simulated future scenarios and time horizons in which the demographic fund is tested, wherein the options are used by the computer system to produce one or more simulations”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 



Response to Arguments

4.	In response to Applicant’s assertion on pages 9-19 of the remarks that, the claims are not directed to merely an abstract idea and that the claims recite significantly more than any abstract idea, the Examiner respectfully disagrees. 
The steps of the claim (exemplary claim 1) considered collectively as an ordered combination, recites a computer system operable to process payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial and legal interactions including agreements in the form of contracts as discussed in the rejection. Processing payments to participants in an investment fund is a fundamental economic practice and it also involves commercial and legal interactions including fulfilling agreements in the form of contracts. All the steps of the claims have been considered collectively as an ordered combination, in arriving at the overall abstract idea of processing payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund. Hence, Applicant’s arguments are not persuasive. 
Response to Applicant’s arguments regarding Points II-IV: 	
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 4-7 and 13, and descriptions in associated pages including pages 67-69 reveals that a computer system comprising: an asset manager application system comprising one or more computers and connected electronic storage; data integration and data access module,  front, middle, and back office applications; an automated fund-termination component; -2-a fund module overlay system implemented behind a firewall of the asset manager application system, the fund module overlay system comprising one or more computers and connected electronic storage; the interactive application; an account creation interface; a client life status interface; a participant applications portal all suitably programmed is used execute the claimed steps. The computers in the asset manager application system and the fund module overlay system are generic computers suitably programmed to perform the claimed steps. The firewall is a generic computer component for ensuring security and integrity in the system. The elements such as data integration and data access module; front, middle, and back office applications; automated fund-termination component; an interactive application; an account creation interface; a client life status interface; and a participant applications portal with an interactive interface are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	Configuring a fund module overlay system (e.g., subsystem that is added to the system) is simply a matter of programming the existing system to perform additional functions. In implementing any abstract idea, the existing generic computer system has to be programmed to perform the functions underling the abstract idea. In Alice also the computer system were specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent eligible. The speed with which the re-programming is done is not a test for improvements to another technology or technical field. The advantages touted by the Applicants such as “integrating an overlay module into the potentially existing infrastructure of the fund provider… by permit[ting] the new system to be quickly and efficiently integrated or added …. without requiring the development of a whole new system” -15- are not persuasive because integrating the two systems (the asset manager application system and the fund module overlay system) is a business solution to a problem rooted in abstract idea. The features in the claim do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
	Response to Applicant’s arguments regarding Points V – VII:	Including or excluding demographic returns in the overall returns is a business decision rooted in abstract idea. Similarly providing a game type feedback to the participants and/or a trigger feature is a business solution to a problem rooted in abstract idea. The Applicants are merely using the computers, in their ordinary capacity, to implement these business solutions to problems rooted in abstract idea. 
Response to Applicant’s arguments regarding Points VIII – IX:
	As discussed in the rejection, using the additional elements, recited at a high-level of generality, in the claims (identified in the rejection and on page 13 of the remarks) to perform their respective functions, amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The Examiner does not see the parallel between the claims of the instant case and those of McRo (McRo, Inc. v. Bandai Namco Games Am., 2015-1080 (Fed. Cir. Sept. 13, 2016)). In McRo, the claims were directed to a patentable technological improvement over the existing, manual 3D animation techniques by using “limited complex set of rules specifically designed to achieve an improved technological result”. In McRo, the application of the limited complex set of rules resulted in an improvement of the 3D animation technology. On the other hand, the application of the specific set of rules, in the Applicant’s invention, may at best be considered an improvement in the business solution, using computers, to the problem of processing payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund. The fact that the functions recited in the claim are performed by the additional elements (identified in the rejection) does not imply that there is an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. In Alice also the computer system are specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent eligible. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept).
Response to Applicant’s arguments regarding Points X – XX:
	Fund of Funds is not an oversimplification. The Applicant’s invention involves processing payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund. The fact that the investment fund combines traditional investments (with market returns) and a demographic return fund (with demographic returns) makes the investment fund a Fund of funds. The fact that the two funds have digital interactions based on the monitored activity do not make it any less of a Fund of funds.
	As discussed earlier, “the overlay” is simply a business solution, using computers, to a problem rooted in abstract idea. The speed with which the re-programming, of the system, is done is not a test for improvements to another technology or technical field. The arrangement of having separate systems (one for managing the administrative aspects of the investment fund (asset manager application system) and the other for managing the many sub-funds (the fund module overlay system) is a business solution to a problem rooted in abstract idea of processing payments to participants in an investment fund. The advantages that the Applicant’s tout such as “providing technical efficiency and reducing processing workload on the asset manager application system” are a result of this business solution/arrangement. The elements of the Applicants’ system, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the Applicants’ process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The features in the claim do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
	Other than asserting that the claim features are not at a high level of generality, the Applicants have not provided arguments supporting their position. As discussed in detail in the rejection and in the response to arguments above, the Examiner has demonstrated that the additional elements are indeed recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicants’ arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty- is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). 
	Other than asserting that the Claims are mischaracterized by the Office Action, the Applicants have not provided arguments supporting their position. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  
While the Supreme Court has not specifically defined “technology or technical field”, it has made it clear that applying an abstract idea using generic computer components does not make the claims patent eligible. The Applicant’s invention can, at best, be characterized as an improvement in the abstract idea of processing payments to participants in an investment fund that combines market returns and demographic returns and comprising a demographic return fund. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the claimed steps of amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible.
In Summary, the computer system is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of executing the Applicants’ claimed system. Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea. 
For these reasons and those stated in the rejections above, rejections of claims under 35 U.S.C. § 101 are maintained by the Examiner. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Finfrock et al. (US Pub. 2011/0231337 A1) discloses a retirement fund program managed by computer software requiring an initial fixed investment and producing an ever-increasing revenue stream to a group of participant investors organized by life expectancy and grouped into an investment partnership. A financial portfolio is created from the monies invested by each investor and is used to manage high quality securities to generate income for the partnership. Periodically, the surviving members of the partnership are entitled to receive the revenue generated from the portfolio, which statistically will increase as fewer participant investors survive. The partnership can purchase term life insurance on each participant investor, so that the initial investment can be returned to the estate of a participant investor if the participant investor becomes deceased during the program. Upon termination of the program, all remaining assets will be distributed pro rata among the living participant investors of the investment partnership. 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

November 19, 2021